OP ALA, Justice,
dissenting:
Although I am not in discord with the views expressed by the court on reaching the merits of this case, I must nonetheless recede from today’s pronouncement because this appeal and counter-appeal are both dismissible as prematurely brought from a nonterminal ruling in a pending district court proceeding for review of an agency decision.
The appeals are sought to be prosecuted from a district court decision that reverses an agency order [by the Oklahoma Water Resources Board] with directions “to take additional evidence and determine .. . [when] usage commenced by Mobil, whether or not the use is waste, whether or not the usage is a benefit ial [sic] use, and whether or not the usage is a reasonable use under the law; and issue findings of fact and conclusions of law regarding the same.” [emphasis added]. The district court’s form of disposition chosen for this case is explicitly sanctioned by the provisions of 75 O.S. 1981 § 322(2) — a statutory norm of our Administrative Procedures Act1 that is applicable to this case.2 Under the Act no appeal lies to this court from a nonterminal disposition by the district court. 75 O.S. *1601981 § 323.3 The order sought to be reviewed here remands the proceeding to the agency and thus leaves it pending and undetermined. The disposition is clearly interlocutory.4 Its status remains unaltered by the trial court’s plain error in failing finally to dispose of the case by applying to it the rule announced in Field.5 Decisional flaws do not operate to confer appellate jurisdiction. Errors, however egregious; cases, no matter how badly mishandled; rulings, even if patently wrong, are not reviewable on appeal. Corrective relief in this state is confined to judicial dispositions statutorily defined as appealable. Appellate courts are powerless to grant dispensation from legislatively imposed jurisdictional requirements.6
I would hence dismiss as premature both the agency appeal and Mobil’s counter-appeal.
I am authorized to state that IRWIN and DOOLIN, JJ., concur in my views.

. 75 O.S. 1981 § 301 et seq.


. Citizens’ Action for Safe Energy, Inc. v. Okl. Water Res. Bd., Okl.App., 598 P.2d 271, 273 [1979],


. The terms of 75 O.S.1981 § 323 provide in pertinent part:
“An aggrieved party, or the agency ... may secure a review of any final judgment of a district ... court under this act by appeal to the Supreme Court.” [emphasis added]
“A judgment is the final determination of the rights of the parties in an action.” 12 O.S.1981 § 681. [emphasis added]


. See authorities cited in Tulsa Area Hospital Council v. Oral Roberts, Okl., 626 P.2d 316, 322 [1981] (Opala, J., dissenting).


. Field v. Oklahoma Water Resources Board, Okl., 645 P.2d 511 [1982]. The decision under review in Field was clearly terminal. It confirmed “the priority of plaintiffs’ water usage based upon actual use without a permit ...” Field, at 514.


. Commerce Bank of Kansas City v. Chadwell, Okl., 635 P.2d 609, 610 [1981]; Estate of O’Bannon v. Oklahoma Tax Com’n, Okl., 633 P.2d 741, 742 [1981],